Citation Nr: 1046185	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  06-31 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for hepatitis C and viral 
hepatitis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel






INTRODUCTION

The Veteran served on active duty from December 1969 to December 
1973. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Chicago, 
Illinois, which denied the above claim.  The claims file was 
subsequently transferred to the RO in St. Petersburg, Florida.

The Board notes that the Veteran requested a Travel Board hearing 
in his October 2006 Appeal To Board Of Veterans' Appeals (VA Form 
9).  However, in January 2010, the Veteran requested that his 
scheduled Travel Board hearing be cancelled, and that his appeal 
move forward without in-person testimony.  Therefore, the request 
for a hearing is withdrawn.  See 38 C.F.R. § 20.204, 20.704(e) 
(2010).

This case was remanded by the Board in March 2010 for further 
development, at which time the RO/AMC was instructed to make 
arrangements to obtain the Veteran's complete private treatment 
records, as well as to obtain VA opinions as to whether it is at 
least as likely as not that the Veteran's hepatitis C had its 
onset during active service or is related to any in-service 
disease, event, or injury, and as to whether it is at least as 
likely as not that the Veteran has any other current hepatic 
disability that is etiologically related to his in-service 
episode of viral hepatitis.  The Board is satisfied that the RO 
and AMC have substantially complied with these remand directives.  
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146- 47 (1999).


FINDING OF FACT

Hepatitis C was not manifest during service and not identified 
until December 1998; the currently-diagnosed hepatitis is 
unrelated to service.



CONCLUSION OF LAW

Hepatitis was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in October 2004 and March 2006, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2010).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claims; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  In March 2006, the RO also notified the Veteran of the 
process by which initial disability ratings and effective dates 
are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(c) (2010).  Service treatment records have been 
associated with the claims file.  All identified and available 
treatment records have been secured.  The Veteran has been 
medically evaluated in conjunction with his claim.  Thus, the 
duties to notify and assist have been met.

Service Connection for Hepatitis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2010).

Service connection for cirrhosis of the liver may also be 
established based upon a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, 
service connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2010).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

The Veteran contends that service connection is warranted for 
hepatitis C and/or viral hepatitis.  Specifically, he contends 
that he currently has hepatitis C that is causally related to an 
episode of viral hepatitis during service in 1973, for which he 
was treated at the Philadelphia Naval Hospital.  Additionally, a 
review of the Veteran's claims file indicates that he had an in-
service hepatitis C risk factor; specifically, obtaining tattoos 
at some point during service.  The record also reveals that the 
Veteran has reported non-service-related hepatitis C risk factors 
recognized by VA, including post-service intravenous (IV) drug 
use from 1975 to 1979, intranasal cocaine use from 1979 to 1980, 
and possibly getting two additional tattoos following separation 
from service.  

Here, a review of the Veteran's service treatment records reveals 
an August 1973 report of medical examination which shows that 
upon entrance into service, the Veteran did not have any tattoos.  
The service treatment records also reveal that the Veteran was 
treated for viral hepatitis at Camp Lejeune Naval Hospital from 
July 6, 1973, to August 8, 1973.  At the outset of this 
treatment, the physician noted that the Veteran had no history of 
exposure to hepatotoxins, excessive alcohol ingestion, licit or 
illicit drug use, blood transfusions, or tattooing.  After almost 
five weeks of bed rest and a nutritious diet, his condition 
improved, and he was discharged to two weeks of light duty.  He 
was advised to return to the dispensary for repeat liver function 
tests, which, if normal, would allow him to return to full duty.  
In September 1974, the Veteran sought follow-up treatment at the 
dispensary, complaining of pains on his right side.  The doctor 
noted that he had been hospitalized in July 1973 for about five 
weeks for hepatitis, and had been advised to return to sick bay 
if he had such pains.  The doctor then went on to report that, 
upon examination, the Veteran was essentially negative for 
hepatitis, and diagnosed him with low back pain.  Finally, at his 
December 1973 separation examination, the examiner noted that he 
had two tattoos (one on each arm), and on his December 1973 
report of medical history, he reported that he had a history of 
stomach, liver, and intestinal problems, as well as a history of 
jaundice or hepatitis.  In this regard, he noted that he had been 
hospitalized for hepatitis from July 6 to August 8.

Subsequent to service, in March 1997, an ultrasound revealed a 
one-inch cyst on the right side of the Veteran's liver; however, 
his liver size and echogonicity were reportedly normal.  A review 
of the record indicates that the Veteran was first diagnosed with 
hepatitis C in December 1998, when laboratory results from Christ 
Hospital and Medical Center revealed that he had a prior 
hepatitis A infection and had a current hepatitis C infection.  
Based on these test results, Dr. B. Ramakrishna diagnosed the 
Veteran with hepatitis C Ab and hepatitis B Core ab, and noted a 
history of IV drug use in the 1970s.  During subsequent treatment 
with his regular private physician, Dr. A. Feria, the Veteran has 
been noted to have hepatitis C that was first diagnosed in 
December 1998.  

In January 1999, the Veteran sought treatment from Dr. A. T. 
Blei, reporting discreet discomfort of the right upper quadrant 
with occasional dark urine.  Dr. Blei noted that the Veteran had 
a positive hepatitis C antibody test, a positive hepatitis A 
antibody test, evidence of past exposure to hepatitis B, a 
history of treatment for hepatitis for six weeks in 1973, and a 
history of IV drug and alcohol use.  At that time, the Veteran 
reported that some of the friends that he used IV drugs with now 
had hepatitis C.  Dr. Blei did a laboratory work-up, requesting 
additional testing and an ultrasound.  Finally, Dr. Blei advised 
the Veteran to return in three weeks for a follow-up and/or a 
liver biopsy.  The results of the Veteran's January 1999 
laboratory results have been associated with the claims file.  

In April 1999, Dr. Blei expressed concern that the Veteran's 
hepatitis C may have resulted in more substantial liver injury, 
reporting that he had been exposed to the virus for at least 20 
years.  Dr. Blei stated that liver chemistries and ultrasound 
results were normal, but that his hepatitis C viremia was high.  
Dr. Blei also reported that an April 1, 1999, liver biopsy showed 
very mild portal inflammation, graded Stage 1, with no signs of 
fibrosis.  As such, December 1998 is the first recorded 
symptomatology related to hepatitis C, almost 25 years after 
discharge.  
	
	In addition to the absence of documented post-service 
symptomatology related hepatitis C for many years, the evidence 
includes the Veteran's statements asserting continuity of 
symptoms.  The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	Competency of evidence differs from weight and credibility. The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted. Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").
	
	In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.   He has indicated that 
hepatitis C was not clinically identified until the 1980s and 
argued that it was therefore reasonable to conclude that he was 
unknowingly living with the condition since 1973.
	
	In determining whether statements submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported history 
of continued symptomatology since active service, while 
competent, is nonetheless not credible.  Significantly, the Board 
finds that the Veteran's reported history of hepatitis C since 
active service is inconsistent with the other evidence of record.  
Indeed, while he stated that his disorder began in service, the 
separation examination was absent of any diagnosis.  Moreover, 
the post-service evidence does not reflect treatment related to 
hepatitis C for 25 years following service.  Even taking into 
account that hepatitis C was not identified until the mid-1980s, 
he was not diagnosed with hepatitis C until December 1998, almost 
a decade following the virus' discovery. 
	
	The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for benefits to be of 
lesser probative value.  See Pond v. West, 12 Vet. App. 341 
(1999) (although Board must take into consideration the Veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).  Therefore, continuity has not here 
been established, either through the competent evidence or 
through his statements.

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
hepatitis C to active duty, despite his contentions to the 
contrary.    

A VA examination report dated in August 2005 shows that the 
examiner did not indicate whether he had reviewed the Veteran's 
claims file; however, he did discuss some of the Veteran's in-
service and post service treatment, and took a verbal history 
from the Veteran regarding his risk factors.  In this regard, the 
examiner noted that the Veteran was originally suspected to have 
hepatitis C based on December 1998 laboratory results, and that 
this diagnosis had been confirmed in April 1999.  The examiner 
also noted that a liver biopsy revealed mild portal inflammation, 
and that the Veteran had since been followed approximately every 
six months with laboratory testing.  The examiner stated that 
there were no recent scans or ultrasounds of record.  At the 
examination, the Veteran reported having experimental IV drug use 
between 1975 and 1979 and intranasal cocaine use in 1979 or 1980.  
The examiner noted that the Veteran had four tattoos, which were 
placed during his time in service.  The Veteran denied having 
body piercings, a history of high-risk sex, any blood 
transfusions, or any other risk factors.  

Based on his examination, the examiner diagnosed the Veteran with 
hepatitis C with no liver disease.  The examiner went on to 
provide the opinion that this condition could more likely be 
related to IV drug use, intranasal cocaine use, or getting 
tattoos, with IV drug use being the most likely of the three 
sources of the infection.  Finally, the examiner noted that the 
Veteran was diagnosed with viral hepatitis during service, and 
stated that because his treating doctor at that time noted no 
history of exposure to hepatotoxins, licit or illicit drug use, 
or tattoos during service, the exposure to hepatitis C was most 
likely following service.  

However, while the VA examiner noted the Veteran's in-service 
diagnosis of viral hepatitis, as well as his in-service and post 
service risk factors, he did not provide an opinion as to whether 
the Veteran's hepatitis C was in any way etiologically related to 
his in-service episode of viral hepatitis in July 1973.  
Moreover, in providing the opinion that the Veteran's hepatitis C 
exposure most likely occurred following service, the examiner 
relied on an August 1973 treatment record, which indicated that, 
at that time, the Veteran did not have any hepatitis C risk 
factors, including getting tattoos.  In this regard, the Board 
pointed out that the Veteran remained in service until December 
1973, and at that time, was noted to have two tattoos, which the 
Veteran has reported were obtained during service and which were 
not noted on his entrance examination.  In light of the 
foregoing, in March 2010, the Board remanded the issue in order 
to obtain another opinion to address whether the Veteran's 
hepatitis C was in any way etiologically related to his in-
service episode of viral hepatitis in July 1973, or to his in-
service tattoos. 

Pursuant to the March 2010 Board remand, an addendum to the 
August 2005 VA examination report was issued.  The VA physician 
emphasized that the Veteran was treated for acute viral hepatitis 
in the military in July 6, 1973, and that the examining physician 
at that time clearly documented the absence of all risk factors 
for hepatitis C.  Furthermore, the VA physician indicated that it 
was clear that the Veteran had two tattoos applied to his body in 
the military, but that this is only a potential risk factor for 
hepatitis C if the needles were contaminated.  He also emphasized 
that the Veteran had positive antibodies to hepatitis in January 
1999, indicating a probable prior infection, and that the most 
recent available liver function testing in August 2005 were all 
normal.  The VA physician opined that, in the absence of any real 
factors indicating the blood-born spread of hepatitis C at the 
time of his acute viral hepatitis and in the absence of hepatitis 
B antigen, it was less likely than not that the causal agent of 
the acute hepatitis in service was hepatitis C or hepatitis B.  
Rather, hepatitis A was more likely that not the infecting agent.  

Additionally, the VA physician opined that it is less likely than 
not that the Veteran's hepatitis C had its onset during active 
service or is related to any in-service disease or injury, to 
include the in-service episode of viral hepatitis in July 1973 
and the placing of tattoos during service.  Rather, the physician 
indicated that the direct-blood access afforded the infecting 
organism as a result of IV drug abuse was far more likely to be 
the causative factor for the development of hepatitis C.  

The Board has also considered the Veteran's statements asserting 
a nexus between his currently-diagnosed disorder and active 
service.  While the Board reiterates that the Veteran is 
competent to report symptoms as they come to him through his 
senses, hepatitis C is not the type of disorder that a lay person 
can provide competent evidence on questions of etiology or 
diagnosis.  Such competent evidence has been provided by the 
medical personnel who have examined the Veteran during the 
current appeal and by service records obtained and associated 
with the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.


ORDER

Service connection for hepatitis C and viral hepatitis is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


